9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1-2, 4, 6, 40 are amended and field on 9/1/2022.
Claims 46-47 are newly added.
Claim Objections
Claims 1, 5, 40-42 are objected to because of the following informalities:
In line 6 of claim 1, “said section” should read as “said pin section” as it seems to be referring to the limitation in line 5 in claim 1 (in order to distinguish the section  between pin section, radial section ..etc.).
In line 4 of claim 1, “ dry gel” should read as “ a dry gel”.
In line 9 of claim 1, “ dry gel” should read as “ the dry gel”.
In lines 1-2 of claim 5, Please delete the term” means”. The applicant is asked to use the more accurate terms such as sensor, wire..etc, ( several  repetition of mean) so as to prevent any possible confusion of a 112(f).
In line 9 of claim 40, “dry gel forming agent” should read as “a dry gel forming agent”.
In line 12 of claim 40, “dry gel forming agent” should read as “the dry gel forming agent”.
In line 18 of claim 40, “dry gel-forming agent” should read as “the dry gel forming agent”.
In line 2 of claim 41, please spell out what “its” is referring to.
 In line 2 of claim 42, please spell out what “its” is referring to.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Claim 40 recites the limitation “means for immobilizing it” in lines 14-15. This is considered to invoke 112f because : 
A) the claim limitation uses the term "means" that is a generic placeholder.
(B) the term "means" is modified by functional language, “means for immobilizing”.
(C) the term "means" is not modified by sufficient structure, material, or acts for performing the claimed function.
After a review of the specification, the following paragraphs appear to teach the structure associated with the means for immobilizing. (¶0034, ¶0065, ¶0083 of PGPUP), the means referring to holding element 28 in Fig. 1g of 218 see Fig. 4a.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 40-42, 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a dry gel forming agent disposed on a pin section extending from the front end in a distal direction” in lines 4-5. It seems there is no support from the disclosure for a layer that extends from a front end in a distal direction. However, the layer appears to be extended proximally (see Figs. 1, 9-13, ¶0064). Also, it is unclear how the layer, which is a part of the pin, can extend distally past a front end of the pin, given that the pin is defined by the front and rear end. Thus no structures of the pin should be outside of the two ends. Note: for the purpose of examination, the examiner will interpret the limitation as a dry gel disclose on the front section and extend proximally from the front end. Also, note that the front end is the same as distal end and the rear end is the same as proximal end see ¶0064 of the application, so the applicant is asked to use a clear system of direction such as “a distal end, a proximal end, distally, distal direction..etc” or “a front end, a rear end, toward the front end ..etc.” .
Claim 40 recites the limitation “a dry gel forming agent disposed on a pin section extending from the front end in a distal direction” in lines 8-9. It seems there is no support in the disclosure for a layer that extends from a front end in a distal direction. However, the layer appears to extend proximally (see Figs. 1, 9-13, ¶0064). Also, it is unclear how the layer, which is a part of the pin, can extend distally past a front end of the pin, given that the pin is defined by the front and rear end. Thus no structures of the pin should be outside of the two ends. Note: for the purpose of examination, the examiner will interpret the limitation as a dry gel disclose on the front section and extend proximally from the front end. Also, note that the front end is the same as distal end and the rear end is the same as proximal end see ¶0064 of the application, so the applicant is asked to use a clear system of direction such as “a distal end, a proximal end, distally, distal direction..etc” or “a front end, a rear end, toward the front end ..etc.
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “comprising or consisting of” in lines 1-2. The transitional phrase “comprising” is an open-ended phrase and the transitional phrase “consisting of” is a closed-ended phrase which cannot add an additional element or layer. Using both transitional phrases makes the claim unclear. The applicant is asked to use clearly one of these transitional phrases such as “comprising”.
Claim 40 recites “comprising or consisting of” in line 12. The transitional phrase “comprising” is an open-ended phrase and the transitional phrase “consisting of” is a closed-ended phrase which cannot add an additional element or layer. Using both transitional phrases makes the claim unclear. The applicant is asked to use clearly one of these transitional phrases such as “comprising”. 
Claim 40 recites the limitation “the rigid pin of the apparatus covered with dry gel-forming agent is disposed or can be disposed” in lines 18-19. It is unclear if the limitation  is positive recited or not. For the purpose of examination, the examiner will interpret the limitation as being positively being “disposed on”.
Claim 42 recites the limitation “a rigid holding element attached at its one to the tubiform insertion guide” in line 2. It is unclear limitation. Note: for the purpose of examination, the examiner will interpret the limitation as “a rigid holding element attached to the tubiform insertion guide” (see Fig. 4a).
claim 40, recites the limitation “it” in line 16. It is unclear if which elements it referring to, does it refer to “tubiform insertion guide”, “frontal end” or “distal end”. For the purpose of examination, the examiner will interpret the limitation as it is referring to the tubiform insertion guide as a whole.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-26, 28-34 of copending Application No. 15/505987 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claim 1 recites an apparatus for forming a linear channel in soft tissue, in particular nervous tissue, for implantation of an aggregate of living cells or a soft tissue fragment, in particular a fragment of embryonic tissue (claim 19 of the co-pending application), comprising or consisting of an oblong rigid pin having a front end and a rear end and a layer comprising or consisting of dry gel forming agent (claim 19), wherein the pin is sufficiently rigid to allow it to be inserted into nervous tissue in absence of its layer comprising or consisting of dry gel forming agent (claim 19); wherein the pin comprises a passage extending between its front end and its rear end (claim 19, the passage is a channel), wherein the passage is rectangular, rhomboid or trapezoid or about rectangular, rhomboid or trapezoid in a radial section (the shape is considered a design choice). 
Also, other claims 2-11 of the current application are found to be in claims 20-26, 28-34) such as: claim 2 ( design choice and claim 28), claim 3 ( claim 20), claim 4 ( claim 21), claim 5 ( claim 26), claim 6 ( claim 29), claim 8 ( claim 32), claim 9 ( claim 32), claim 10 ( claim 33), claim 11 (claim 34). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over EK et al. (US. 20120123318A1)(“EK”) in view of Pearce III (US. 6,772,694A1) (“Pearce”).
Re Claim 1, Ek discloses an apparatus for forming a linear channel in soft tissue (Fig. 16a-16b, abstract), for implantation of an aggregate of living cells or a soft tissue fragment (fragment of soft tissue such as glial, growth factor, neurotransmitters,¶0085,  ¶0089 or cell  ¶0093) comprising an oblong rigid pin (1512a-c which has only the matrix material 1519, Fig.16a-b) having a front end (close to tip) and a rear end (close to 1507) and a layer comprising dry gel forming agent (layer 1530 which is the bundle matrix material, the dry mixture can be a gel and turn to a gel in aqueous solution, ¶0059, ¶0069 abstract or Gelatin with hyaluronic acid ¶0097) disposed on a pin section extending from the front end in a distal direction and enclosing said section (Fig. 16a), wherein the pin is sufficiently rigid to allow the pin to be inserted into soft tissue in absence of the pin’s layer comprising of dry gel forming agent (Note; the two matrix elements are rigid see ¶0026, as the pin is made from the first matrix that is rigid and stay  rigid after the bundle matrix is degraded); wherein the pin comprises a passage extending between the pin’s front end and the pin’s rear end (passage for electrode 1502a-c, Fig. 16a-b), but it fails to disclose that said layer contains less than 20 % by weight of water, and wherein the passage is rectangular, rhomboid or trapezoid or about rectangular, rhomboid or trapezoid in a radial section. 
Ek is silent as to the specifics of the passage is rectangular, rhomboid or trapezoid or about rectangular, rhomboid or trapezoid in a radial section. The instant disclosure describes the parameter of the passage shape as being merely preferable (¶0014 of PGPUB), and does not describe the passage shape as contributing any unexpected results to the system.  As such, parameters such as passage shape are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the passage shape would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
However, Pearce discloses an agent delivery agent (abstract, Fig. 1) has a pin 12 and wherein said layer (14) contains less than 20 % by weight of water, (Col. 5, lines 40-45, lines 58-65, wherein the gelatin are made about 5-20% of weight of water).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Ek so that said layer contains less than 20 % by weight of water as taught by Pearce for the purpose of allowing the implantation and controlling the drug releasing rate and used to produce an optimal results as used in pharmaceutical desired material (Pearce, Col. 5, lines 30-45 and EK, ¶0097, Note: that even the two arts from two different field, both share the encapsulate an agent by gel material and Pearce discloses that the humidity/ water percentage in the dry gel layer leads to optimize the releasing/ biodegrade rate).
Re Claim 2, Ek is silent as to the specifics of a first radial width of the passage at a given axial position is greater by a factor of two or more than a second radial width perpendicular to first radial width. The instant disclosure describes the parameter of the widths as being merely preferable (¶0064 of PGPUP), and does not describe the radial widths as contributing any unexpected results to the system.  As such, parameters such as radial widths are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the radial widths would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 3, the modified Ek discloses wherein the pin is cylindrical, elliptic, rectangular, rhomboid or trapezoid or about cylindrical, elliptic, rectangular, rhomboid or trapezoid (Ek, Fig.16b).   
Re Claim 4, the modified Ek discloses wherein the pin is of metal or a material comparing metal or polymer material (Ek, ¶0040-¶0041, metal or polymer).  
Re Claim 5, the modified Ek discloses comprising one or more means selected from electrode means, optical fiber means, sensor means (Ek, ¶0085, ¶0098).-4- (02266178.1}  
Re Claim 6, the embodiment of Fig. 16a of Ek fails to disclose wherein the axially extending passage is plugged at a distal opening of the passage by a plug which is dissolvable or degradable in aqueous body fluid.
However, the embodiment of Fig. 6a of Ek discloses an agent delivery agent (abstract, Fig. 6) has a pin 512’ and wherein said layer (14)  and wherein the axially extending passage (passage for 502a-b) is plugged at a distal opening of the passage by a plug (512”) which is dissolvable or degradable in aqueous body fluid (¶0152).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip of the embodiment of Fig. 16a of Ek so that the axially extending passage is plugged at a distal opening of the passage by a plug which is dissolvable or degradable in aqueous body fluid as taught by the embodiment of Fig. 6a of Ek for the purpose of controlling the dissolving rate of the tip in a ay faster than the body (Ek, ¶0152).
Re Claim 7, the modified Ek discloses wherein the plug consists of or comprises gel forming agent (Ek, ¶0069).  
Re Claim 8, the modified Ek discloses wherein the agent capable of forming a gel in contact with aqueous body fluid comprises one or more agents selected from the group consisting of gel-forming protein, carbohydrate, glycoprotein (Ek, ¶0059, ¶0091).  
Re Claim 9, the modified Ek discloses wherein the protein is selected from a biocompatible gel forming agent, in particular an agent selected from the group consisting of gelatin, hyaluronic acid, chemically modified gelatin, recombinant gelatin, chemically modified hyaluronic acid, recombinant hyaluronic acid, and salts thereof (Ek, ¶0091).  
Re Claim 10, the modified Ek discloses wherein the layer comprises a pharmacologically active agent (Ek, ¶0091).  
Re Claim 11, the modified Ek discloses wherein the pharmacologically active agent is selected from the group consisting of coagulant, anticoagulant, antibiotic, osmotic pressure adjusting agent, anti-inflammatory agent, nutrient, factor stimulating growth, factor stimulating cell differentiation, hormone, immunosuppressive agent (Ek, ¶0091).
Re Claims 46-47, Ek fails to wherein the layer comprises less than 10% by weight of water and the layer comprises less than 10% by weight of water.
However, Pearce discloses an agent delivery agent (abstract, Fig. 1) has a pin 12 and wherein said layer (14) contains less than 5 % by weight of water, (Col. 5, lines 40-45, lines 58-65, wherein the gelatin are made about 5% of weight of water).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Ek so that said layer contains less than 10 % by weight of water, and said layer contains less than 5 % by weight of water as taught by Pearce for the purpose of allowing the implantation and controlling the drug releasing rate and used to produce an optimal results as used in pharmaceutical desired material (Pearce, Col. 5, lines 30-45 and EK ¶0097).
Claim 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over EK et al. (US. 20120123318A1)(“EK”) in view of Pearce III (US. 6,772,694A1) (“Pearce”) and further in view of Mendez e (US. 7,137,969B1).
Re Claim 40, Ek discloses a system for forming a linear channel in soft tissue filled with aqueous gel, (Figs. 16a-b, abstract) comprising; an apparatus for forming a linear channel in soft tissue, in particular nervous tissue, for implantation of an aggregate of living cells or a soft tissue fragment, in particular a fragment of embryonic tissue (glial, growth factor, neurotransmitters, ¶0085, ¶0089, cell, ¶0093), comprising an oblong rigid pin (1512a-c which the matrix 1519. Fig. 16a-b) having a front end (close to tip) and a rear end (close to 1507) and a layer (1530 which is the bundle matrix) comprising dry gel forming agent disposed on a pin section extending from the front end in a distal direction and enclosing said section (Fig. 16a-b, ¶0059, ¶0069, gel), wherein the pin is sufficiently rigid to allow the pin to be inserted into nervous tissue in absence of the pins layer comprising or consisting of dry gel forming agent (Note; the two matrix elements are rigid see ¶0026, as the pin is made from the first matrix that is rigid and stay rigid after the bundle matrix is degraded); wherein the pin comprises a passage extending between the pins front end and the pins rear end (passage for electrode1502a-c, Fig. 16a), and wherein the rigid pin of the apparatus covered with dry gel-forming agent (¶0069), but it fails to disclose wherein said layer contains less than 20 % by weight of water, wherein the passage is circular or elliptic in a radial section, and a tubiform insertion guide catheter having frontal and distal ends and comprising a means for immobilizing it in respect of the channel in soft tissue filled with aqueous gel into which the pin of the apparatus is inserted; wherein the rigid pin is disposed or can be disposed slidingly displaceable in the lumen of the insertion guide.
However, Pearce discloses a drug delivery agent (abstract, Fig. 1)  and wherein said layer contains less than 20 % by weight of water, preferably less than 10 % by weight, most preferred less than 5 % by weight (Col. 6, lines 30-45wherein the gelatin are made about 5-20% of weight of water).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Ek so that said layer contains less than 20 % by weight of water as taught by Pearce for the purpose of allowing the implantation and controlling the drug releasing rate and used to produce an optimal results as used in pharmaceutical desired material (Pearce, Col. 5, lines 30-45 and EK ¶0097).
The modified Ek is silent as wherein the passage is circular or elliptic in a radial section, and a tubiform insertion guide catheter  having frontal and distal ends and comprising a means for immobilizing it in respect of the channel in soft tissue filled with aqueous gel into which the pin of the apparatus is inserted; wherein the rigid pin is disposed or can be disposed slidingly displaceable in the lumen of the insertion guide.
However, Mendez discloses a system for forming a linear channel in soft tissue (Fig. 1), and has a tubiform insertion guide catheter (4) having frontal and distal ends  (Fig. 1) and comprising a means for immobilizing it in respect of the channel in soft tissue filled (the top Flanges 11, and 5) with aqueous gel into which the pin of the apparatus is inserted (the pin 2 is inserted in the brains, abstract); so that the pin (2) is disposed or can be disposed slidingly displaceable in the lumen of the insertion guide (by the pusher 12) and the pin has a passage and wherein the passage is circular or elliptic in a radial section (Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Ek include a tubiform insertion guide catheter so that the passage is circular or elliptic in a radial section, and the system has a catheter  having frontal and distal ends and comprising a means for immobilizing it in respect of the channel in soft tissue filled with aqueous gel into which the pin of the apparatus is inserted; wherein the rigid pin is disposed or can be disposed slidingly displaceable in the lumen of the insertion guide as taught by Mendez for the purpose of guiding and implanted cells in the desired location for repeated treatment (Mendez, abstract).
Re Claim 41, the modified EK discloses wherein the tubiform insertion guide comprises a radially extending flange mounted at its distal end (flange 5, Mendez).  
Re Claim 42, the modified EK discloses wherein the immobilizing means comprises a rigid holding element (11, Mendez) attached at its one to the tubiform insertion guide or the flange (Mendez , 5)and wherein the holding element is connectable at its other end directly or indirectly with the person or animal to which the tissue belongs so as to immobilize the combination in respect of the person or animal (Mendez, abstract).
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
The applicant argues in page 12 with respect to claims 1, 40 and with regards to the applied arts, that Ek has a microelectrodes which are flexible and it cannot be rigid and modifying the flexibility to rigid may destroy the pin of Ek. This is found not persuasive as Ek discloses that the pin as a whole is rigid due to the rigidity of the matrix (see the abstract, ¶0026), so the pin ( first matrix rigid material) to be sufficiently rigid in the absence of the gel layer ( the bundle matrix which will be dissolve first), see new interpretation of the Ek reference with regard to claim 1 above.
In response to applicant's argument in Pages 12-13 that the art Pearce is not related to the soft tissue art, so it cannot be used to modify the Ek, so Pearce is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, Ek discloses that the pin is inserted in the soft tissue similar to the application, but it is silent with regards to the gel properties. Also, both arts are related to an agent/ chemical making which encapsulated by gel. So that, Ek’s gel is modified to contains 5-20 % wt water similar to Pearce. Also, Ek suggested for adding element for achieving an optimal release rate see Ek ¶0097, ¶0001. Also, Pearce suggests water to be in the gel for the specific release in specific time. To sum up, Ek suggest improving the release rate by add elements to the gel and Pearce suggest water in the gel for specific release in specific time. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783